


Exhibit 10.3


AMENDMENT


TO


EXECUTIVE EMPLOYMENT AGREEMENT




THIS AMENDMENT is entered into effective as of February 19, 2015;
BETWEEN:
GRAN TIERRA ENERGY CANADA ULC, an Alberta corporation (“GTE ULC”)
and GRAN TIERRA ENERGY INC., a Nevada corporation (“Gran Tierra”)
 
 
- and -
 
Duncan Nightingale, a citizen of Canada,
with a residence in City of Calgary in the Province of Alberta (the “Executive”)


(GTE ULC, Gran Tierra and the Executive are collectively referred to herein as
the “Parties”
and individually referred to herein as a “Party”)




RECITALS:
A.
The Parties entered into the Executive Employment Agreement; and

B.
The Parties wish to make certain amendments to the Executive Employment
Agreement as set out herein;

 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations set out below and to be performed, the Parties agree as follows:
1.
DEFINITIONS

Except as otherwise expressly defined in this Amendment, capitalized words and
terms used herein shall have the meaning ascribed to them in the Executive
Employment Agreement. As used in this Amendment, the following capitalized words
and terms shall have the meaning ascribed to them below:
Amendment means this agreement.
Executive Employment Agreement means the agreement executed by the Parties on
July 31, 2014.

Page | 1



--------------------------------------------------------------------------------








2.
AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT

The Executive Employment Agreement is hereby amended by deleting Article 8.2
therein and inserting the following in its place:
“8.2 Termination by the Company without Cause
The Company may terminate the Executive’s employment without Cause at any time
by providing the Executive with a separation package (the “Separation Package”)
equal to two (2) times the Base Salary and Bonus paid or payable to the
Executive during the twelve (12) month period prior to such termination.
The Separation Package is deemed to include all statutory payments required by
applicable law.  That portion of the Severance Package in excess of such
statutory payments shall be payable in a lump sum within thirty (30) days of
termination and conditional upon the Employee executing a release in a form
satisfactory to the Company.”
3.
ARTICLES INCORPORATED BY REFERENCE

Articles 11, 12, 13 and 22 of the Executive Employment Agreement are hereby
incorporated by reference and shall apply mutatis mutandis to this Amendment.
IN WITNESS of their agreement, each Party has caused its duly authorised
representative to execute this Amendment as of the date set out in the first
sentence hereof.

Page | 2



--------------------------------------------------------------------------------




 GRAN TIERRA ENERGY CANADA ULC,
GRAN TIERRA ENERGY INC.,
an Alberta corporation
 a Nevada corporation
 
 
 By:  /s/ James Rozon                                   
By:  /s/ James Rozon                                        
  Name: James Rozon
       Name: James Rozon
  Title:   Chief Financial Officer
       Title:   Chief Financial Officer
Date:  March 2, 2015                                     
Date: March 2, 2015                                          
 
 
 
EXECUTIVE
SIGNED, SEALED & DELIVERED
 
In the presence of:
 
 
By:   /s/ Duncan Nightingale                            
    /s/ Sonya Messner                                   
                         Witness
       Duncan Nightingale
 
Date:  March 2, 2015                                          




Page | 3

